Citation Nr: 0826998	
Decision Date: 08/11/08    Archive Date: 08/18/08

DOCKET NO.  06-29 289	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Whether new and material evidence was submitted to re-open a 
claim for entitlement to service connection for HIV/EBV-free 
chemical acquired immune deficiency syndrome (CAIDS).


ATTORNEY FOR THE BOARD

S. Layton, Associate Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
April 1968 to November 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2006 rating decision by the 
St. Paul, Minnesota Regional Office (RO) of the Department of 
Veterans Affairs (VA).

The Board notes that the veteran has submitted additional 
evidence after the final adjudication of his claim by the RO, 
and he has not waived RO consideration of the additional 
evidence.  However, as the newly submitted evidence consists 
of copies of articles previously considered by the RO and 
statements which essentially duplicate materials previously 
submitted, the Board finds that the newly submitted evidence 
consists of evidence that had been previously considered by 
the RO in their prior determination.  Therefore, an 
additional remand is unnecessary and would not result in any 
additional benefit for the veteran.  See Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the claimant are to be avoided).


FINDINGS OF FACT

1.  All relevant evidence necessary for the equitable 
disposition of the issues on appeal was obtained.

2.  In an October 2004 rating decision the RO denied service 
connection for CAIDS as the evidence did not show that CAIDS 
was present during the veteran's active service or was caused 
by active service; the veteran did not perfect an appeal of 
that decision, and that determination has become final.

3.  Evidence added to the record since the October 2004 
rating decision is either cumulative or redundant of the 
evidence of record or does not raise a reasonable possibility 
of substantiating the claim for service connection for CAIDS.


CONCLUSION OF LAW

New and material evidence has not been received and a claim 
of entitlement to service connection for CAIDS may not be 
reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) have been fulfilled 
by information provided to the veteran in correspondence from 
the RO dated in March 2006.  That letter notified the veteran 
of VA's responsibilities in obtaining information to assist 
the veteran in completing his claims and identified the 
veteran's duties in obtaining information and evidence to 
substantiate his claims.  (See 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a)), Quartuccio v. Principi, 16 Vet. App. 183 
(2002), Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See 
also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), 
reversed on other grounds, 444 F.3d 1328 (Fed. Cir. 2006), 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 
Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 537 (2006).

The veteran has been made aware of the information and 
evidence necessary to substantiate his claims and has been 
provided opportunities to submit such evidence.  The RO has 
properly processed the appeal following the issuance of the 
required notice.  Moreover, all pertinent development has 
been undertaken and all available evidence has been obtained 
in this case.  Thus, the content of the notice letters 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b).  No further action is necessary for 
compliance with the VCAA.  

During the pendency of this appeal, the Court in 
Dingess/Hartman found that the VCAA notice requirements 
applied to all elements of a claim.  An additional notice as 
to these matters was provided in March 2006.  The notice 
requirements pertinent to the issue addressed in this 
decision have been met and all identified and authorized 
records relevant to the matter have been requested or 
obtained.

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court held 
that in order to successfully reopen a previously and finally 
disallowed claim, the law requires the presentation of a 
special type of evidence-evidence that is both new and 
material.  The terms "new" and "material" have specific, 
technical meanings that are not commonly known to VA 
claimants.  Because these requirements define particular 
types of evidence, when providing the required notice it is 
necessary, in most cases, for VA to inform claimants seeking 
to reopen a previously and finally disallowed claim of the 
unique character of evidence that must be presented.  

A review of the March 2006 VCAA notice shows the RO 
identified the basis for the denial in the prior decision and 
provided notice that described what evidence would be 
necessary to substantiate that element or elements required 
to establish service connection that were found insufficient 
in the previous denial.  The Board finds the notice 
requirements pertinent to the issue addressed in this 
decision have been met and that all identified and authorized 
records relevant to this matter have been requested or 
obtained.  Adequate opportunities to submit evidence and 
request assistance have been provided.  The Board also finds 
the available medical evidence is sufficient for an adequate 
determination.  Further attempts to obtain additional 
evidence would be futile.  There has been substantial 
compliance with all pertinent VA law and regulations and to 
move forward with the claim would not cause any prejudice to 
the appellant.

Legal Criteria-New and Material Evidence

VA law provides that a claimant may reopen a finally 
adjudicated claim by submitting new and material evidence.  
New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2007).

The Court has held that the credibility of evidence must be 
presumed for the purpose of deciding whether it is new and 
material.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  
The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held, however, that evidence that is 
merely cumulative of other evidence in the record cannot be 
new and material even if that evidence had not been 
previously presented to the Board.  Anglin v. West, 203 F.3d 
1343 (2000).

The Board, in the first instance, must rule on the matter of 
reopening a claim.  The Board has a responsibility to 
consider whether it is proper for a claim to be reopened, 
because reopening is jurisdictional.  Jackson v. Principi, 
265 F.3d 1366 at 1369 (Fed. Cir. 2001) and Barnett v. Brown, 
83 F.3d 1380 (Fed. Cir. 1996).  

Factual Background and Analysis-New and Material Evidence

As a preliminary matter, the Board notes that it has reviewed 
all of the evidence in the veteran's claims file, with an 
emphasis on the evidence relevant to this appeal.  Although 
the Board has an obligation to provide reasons and bases 
supporting its decision, there is no need to discuss, in 
detail, every piece of evidence of record.  See Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that 
VA must review the entire record, but does not have to 
discuss each piece of evidence).  Hence, the Board will 
summarize the relevant evidence where appropriate and the 
Board's analysis below will focus specifically on what the 
evidence shows, or fails to show, as to the claim.

In an October 2004 rating decision, the RO denied entitlement 
to service connection for CAIDS.  The evidence of record at 
the time of that decision included service treatment records, 
private treatment notes, VA examination reports, newspaper 
articles, magazine articles, articles from the internet, 
private correspondence, copies of pages from books, and 
statements from the veteran.  The October 2004 rating action 
noted, in essence, that the service treatment records were 
negative for symptoms, signs, or manifestations of CAIDS, 
there was no evidence which connected the veteran's claimed 
CAIDS with his active service, and CAIDS was not on the 
statutory list of diseases for which service connection can 
be presumed secondary to exposure to herbicides.  The veteran 
did not perfect an appeal, and the decision became final.  
38 U.S.C.A. § 7105 (West 2002 & Supp. 2007); 38 C.F.R. 
§ 3.104 (2007).

The evidence received since the October 2004 rating decision 
includes VA outpatient records, additional statements from 
the veteran, newspaper articles, magazine articles, articles 
from the internet, private correspondence, and copies of 
pages from books.  Based upon a comprehensive review of the 
record, the Board finds the evidence added to the claims file 
since the October 2004 rating decision is either cumulative 
or redundant of the evidence of record or does not raise a 
reasonable possibility of substantiating the claim.  
Unfortunately, the evidence added to the record does not 
include a current diagnosis of CAIDS in the veteran given by 
competent medical personnel.  As the medical reports do not 
show that the veteran has been given a diagnosis of CAIDS by 
competent medical personnel, they do not raise a reasonable 
possibility of substantiating the claim.

The Board has carefully considered the newspaper articles, 
magazine articles, articles from the internet, private 
correspondence, copies of pages from books, and statements 
submitted by the veteran in support of his contention that he 
has CAIDS secondary to exposure to herbicides.  However, 
HIV/EBV-free chemical acquired immune deficiency syndrome is 
not on the statutory list of diseases for which service 
connection can be presumed secondary to herbicide exposure.  
See 38 C.F.R. § 3.309 (2007).  As CAIDS is not on the 
statutory list, the veteran's submissions do not raise a 
reasonable possibility of substantiating the claim.

The Board does not dispute that the veteran currently 
experiences symptoms that he personally attributes to CAIDS.  
However, although the appellant is competent to provide 
evidence of visible symptoms, he is not competent to provide 
evidence that requires medical knowledge.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Unfortunately, there is 
still no competent medical evidence of record which provides 
a medical diagnosis of CAIDS in the veteran and provides a 
medical nexus between that diagnosed disorder and his active 
service.  As the information provided in support of the 
application to reopen the claim for service connection for 
CAIDS does not include new and material evidence, the appeal 
must be denied.


ORDER

New and material evidence was not received to reopen a claim 
for entitlement to service connection for HIV/EBV-free 
chemical acquired immune deficiency syndrome; the appeal is 
denied.



____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


